EXECUTION VERSION
COFFEYVILLE RESOURCES, LLC
SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
     This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT, dated as of December 22, 2008 (this “Amendment”), is entered into by
and among COFFEYVILLE RESOURCES, LLC, a Delaware limited liability company
(“Company”), COFFEYVILLE PIPELINE, INC., a Delaware corporation (“Pipeline”),
COFFEYVILLE REFINING & MARKETING, INC., a Delaware corporation (“Refining”),
COFFEYVILLE NITROGEN FERTILIZERS, INC., a Delaware corporation (“Fertilizers”),
COFFEYVILLE CRUDE TRANSPORTATION, INC., a Delaware corporation
(“Transportation”), COFFEYVILLE TERMINAL, INC., a Delaware corporation
(“Terminal”), CL JV HOLDINGS, LLC, a Delaware limited liability company (“CL JV”
and together with Pipeline, Refining, Fertilizers, Transportation and Terminal,
collectively, “Holdings”) and CERTAIN SUBSIDIARIES OF HOLDINGS, as Guarantors,
the Lenders listed on the signature pages hereto, GOLDMAN SACHS CREDIT PARTNERS
L.P. and CREDIT SUISSE SECURITIES (USA) LLC, as Joint Lead Arrangers and Joint
Bookrunners (in such capacities, collectively, the “Arrangers”) and CREDIT
SUISSE, as Administrative Agent, Collateral Agent, Funded LC Issuing Bank and
Revolving Issuing Bank (in such capacities, collectively, the “Administrative
Agent”), and is made with reference to that certain Second Amended and Restated
Credit and Guaranty Agreement, dated as of December 28, 2006 as amended by the
First Amendment to the Second Amended and Restated Credit and Guaranty Agreement
dated as of August 23, 2007 (as further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
Company, Holdings, the Subsidiaries of Holdings named therein, Lenders,
Arrangers, Administrative Agent, and the other Agents party thereto. Capitalized
terms used herein not otherwise defined herein or otherwise amended hereby shall
have the meanings ascribed thereto in the Credit Agreement.
RECITALS:
     WHEREAS, the Credit Parties have requested that Requisite Lenders agree to
amend certain provisions of the Credit Agreement as provided for herein; and
     WHEREAS, subject to certain conditions set forth herein, Requisite Lenders
are willing to agree to such amendments relating to the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, the parties hereto agree as follows:
SECTION I. AMENDMENTS TO CREDIT AGREEMENT
     A. Amendments to Section 1: Definitions.
     (a) Section 1.1 of the Credit Agreement is hereby amended by adding the
following

 



--------------------------------------------------------------------------------



 



definitions in proper alphabetical sequence:
          “FIFO Adjustment” will be zero for all periods, except the periods
referenced in the table below, during which time the FIFO Adjustment will be the
FIFO Calculation Amount for such periods:

      Fiscal   Application of FIFO Calculation Quarter Ending   Amount
December 31, 2008
  January 1, 2008 – December 31, 2008
March 31, 2009
  April 1, 2008 – March 31, 2009
June 30, 2009
  July 1, 2008 – June 30, 2009
September 30, 2009
  October 1, 2008 – September 30, 2009
December 31, 2009
  January 1, 2009 – September 30, 2009
March 31, 2010
  April 1, 2009 – September 30, 2009
June 30, 2010
  July 1, 2009 – September 30, 2009

          “FIFO Calculation Amount” means, for any period, to the extent changes
in the inventory value of any item of hydrocarbon inventory included in the
inventory amount shown in the financial statements of the Company (each an
“Item”) reduce or increase Consolidated Net Income, for each such Item, an
amount equal to the sum of the products of (a) the inventory volume of each Item
at the beginning of the relevant period and (b) the amount determined by
subtracting (i) the inventory value of such Item at the beginning of the
relevant period from (ii) the inventory value of such Item at the end of the
relevant period, such that if the result is negative, it represents a loss, and
if the result is positive, it represents a gain.
          “Second Amendment” means that certain Second Amendment to Second
Amended and Restated Credit and Guaranty Agreement dated as of December 22, 2008
among Company, Holdings, the Arrangers, the Administrative Agent, the Collateral
Agent and the financial institutions and the Credit Parties listed on the
signature pages thereto.
          “Second Amendment Effective Date” means the date of satisfaction or
waiver by the Arrangers of the conditions referred to in Section II of the
Second Amendment.
     (b) The definitions of “Adjusted Eurodollar Rate”, “Applicable Margin”,
“Base Rate” and “Consolidated Adjusted EBITDA” set forth in Section 1.1 of the
Credit Agreement are hereby amended and restated in their entirety as follows:

2



--------------------------------------------------------------------------------



 



          “Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate
Loan for any Interest Period, an interest rate per annum equal to the product of
(a) LIBOR in effect for such Interest Period and (b) Statutory Reserves;
provided that, if, on any date of determination occurring on or after the Second
Amendment Effective Date, the Adjusted Eurodollar Rate calculated in accordance
with the foregoing would produce a result less than 3.25% per annum, the
“Adjusted Eurodollar Rate” for such Interest Period shall be deemed to be 3.25%
per annum.
          “Applicable Margin’’ means (a) (i) with respect to Revolving Loans
that are Eurodollar Rate Loans, (A) from the Second Amendment Effective Date
until the Company has achieved a change in the Revolving Credit Status, 5.25%
per annum and (B) thereafter, a percentage per annum based on the Revolving
Credit Status in effect from time to time as set forth below

              Applicable Margin Revolving Credit Status   for Revolving Loans
Revolving Credit Level I Status
    5.75 %
Revolving Credit Level II Status
    5.50 %
Revolving Credit Level III Status
    5.25 %
Revolving Credit Level IV Status
    5.00 %

; and (ii) with respect to Term Loans that are Eurodollar Rate Loans and Funded
Letters of Credit, (A) from the Second Amendment Effective Date until the
Company has achieved a change in the Term Loan Status, 5.25% per annum and
(B) thereafter, a percentage per annum based on the Term Loan Status in effect
from time to time as set forth below

              Applicable Margin     for Term Loans and Funded Term Loan Status  
Letters of Credit
Term Loan Level I Status
    5.75 %
Term Loan Level II Status
    5.50 %
Term Loan Level III Status
    5.25 %
Term Loan Level IV Status
    5.00 %

; and (b) with respect to Swing Line Loans, Revolving Loans and Term Loans that
are Base Rate Loans, an amount equal to (i) the Applicable Margin for Eurodollar
Rate Loans as set forth in clause (a) above minus (ii) 1.00% per annum. Within
one Business Day of receipt of a change in

3



--------------------------------------------------------------------------------



 



Revolving Credit Status or Term Loan Status, as applicable, Administrative Agent
shall notify each Lender of the Applicable Margin in effect from such date. At
any time, and for so long as, an Event of Default shall have occurred and be
continuing, the Applicable Margin shall be determined as if Revolving Credit
Level I Status and Term Loan Level I Status were in effect. No reduction in the
Applicable Margin hereunder shall be effected for so long as any Event of
Default has occurred and is continuing.
          “Base Rate” means, for any day, a base rate calculated as a
fluctuating rate per annum as shall be in effect from time to time, equal to the
greatest of:
               (a) the Prime Rate in effect on such day;
               (b) the Federal Funds Effective Rate on such day plus 1/2 of 1%;
and
               (c) 4.25%.
          As used in this definition, the term “Prime Rate” means the rate of
interest per annum announced from time to time by the Administrative Agent as
its prime rate in effect at its principal office in New York City. If for any
reason the Administrative Agent shall have determined (which determination shall
be conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate, for any reason, including the inability or failure of the
Administrative Agent to obtain sufficient quotation in accordance with the terms
hereof, the Base Rate shall be determined with out regard to clause (b) above
until the circumstances giving rise to such inability no longer exist. Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the effective day of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
          “Consolidated Adjusted EBITDA” means, for any period, an amount
determined for Company and its Subsidiaries on a consolidated basis equal to
(i) the sum, without duplication, of the amounts for such period of
(a) Consolidated Net Income, (b) Consolidated Interest Expense, (c) provisions
for taxes based on income, (d) total depreciation expense, (e) total
amortization expense, (f) other non-Cash items reducing Consolidated Net Income
(excluding any such non-Cash item to the extent that it represents an accrual or
reserve for potential Cash items in any future period or amortization of a
prepaid Cash item that was paid in a prior period; provided, for the avoidance
of doubt, this exclusion shall not include the following non-cash items to the
extent they are not specifically linked to an accrual or reserve for a potential
Cash item in any future period or amortization of a prepaid Cash item that was
paid in a prior period: (1) compensation charge arising from the grant of or
issuance of stock, stock options or other equity based awards, (2) non-cash
impact attributable to the application of the purchase method of accounting in
accordance with GAAP, (3) non-cash gain or loss, together with any related
provision for taxes on such gain or loss, realized in connection with: (i) any
sale or other disposition of assets or (ii) the disposition of any securities by
such Person or any of its Subsidiaries or the extinguishment of any Indebtedness
of such Person or any of its Subsidiaries, (4) unrealized gains and losses
arising out of derivative transactions and (5) any impairment charge or asset
write-off pursuant to Financial Accounting Standards Board Statement No. 142 and
No. 144 and the amortization of intangibles arising pursuant to No. 141),
(g) any fees and expenses related to the Acquisition and Permitted Acquisitions,
to the extent

4



--------------------------------------------------------------------------------



 



reducing Consolidated Net Income for such period, (h) any non-recurring expenses
or charges incurred in connection with any issuance of Indebtedness, equity
securities or any refinancing transaction, (i) management fees to the extent
permitted by Section 6.5(a)(v), (j) any unusual or non-recurring charges during
any period properly classified as such on the balance sheet of Company in
conformity with GAAP in an aggregate amount not to exceed 7.5% of the amount of
Consolidated Adjusted EBITDA prior to the adjustment provided for in this clause
(j) as determined in such period, (k) any net after-tax loss from disposed or
discontinued operations and any net after-tax losses on disposal of disposed or
discontinued operations, (l) any incremental property taxes related to abatement
non-renewal, (m) any losses reducing Consolidated Net Income attributable to
minority equity interests in Company or any of its Subsidiaries, (n) Major
Scheduled Turnaround Expenses for any fiscal periods after the Closing Date, and
(o) for the purposes of the calculation of the ratios (and compliance therewith)
in Sections 6.8(a), (b) and (e) only, any FIFO Adjustment reducing Consolidated
Net Income minus (ii) the sum, without duplication, of the amounts for such
period of (a) other non-Cash items increasing Consolidated Net Income (excluding
any such non-Cash item to the extent it represents the reversal of an accrual or
reserve for potential Cash item in any prior period), (b) any income increasing
Consolidated Net Income attributable to minority equity interests in Company or
any of its Subsidiaries and (c) for the purposes of the calculation of the
ratios (and compliance therewith) in Sections 6.8(a), (b) and (e) only, any FIFO
Adjustment increasing Consolidated Net Income.
     B. The definition of “Consolidated Excess Cash Flow” set forth in
Section 1.1 of the Credit Agreement is hereby amended by the deletion of
paragraph (e) in its entirety, and the re-numbering of paragraphs “(f)”, “(g)”,
“(h)” and “(i)” therein, as paragraphs “(e)”, “(f)”, “(g)” and “(h)”,
respectively.
     C. The definition of “Consolidated Net Income” set forth in Section 1.1 of
the Credit Agreement is hereby amended by adding the following in paragraph
(d) after the words “Pension Plan”: “or as a result of the registered initial
public offering of Fertilizers”.
     D. Section 2.14(a) of the Credit Agreement is hereby amended and restated
in its entirety as follows:

    “(a) Asset Sales. No later than the first Business Day following the date of
receipt by Holdings or any of its Subsidiaries of any Net Asset Sale Proceeds,
Company shall prepay the Loans in an aggregate amount equal to such Net Asset
Sale Proceeds.”

     E. Section 2.14(d) of the Credit Agreement is hereby amended by replacing
the figures of “75%”, “50%” and “25%” with “100%”, “75%” and “50%” respectively.
     F. Section 2.14 of the Credit Agreement is hereby amended by (i) inserting
a new paragraph (f) as follows: “(f) Proceeds of the IPO of Fertilizers. No
later than the first Business Day following the date of receipt by Holdings or
any of its Subsidiaries of any direct or indirect proceeds from the registered
initial public offering of Fertilizers, Company shall prepay the Loans in an
aggregate amount equal to 100% of such proceeds, net of underwriting discounts
and commissions and other reasonable costs and expenses, including reasonable
legal fees and expenses”; and (ii) re-numbering paragraphs (f), (g) and (h) of
Section 2.14 of the Credit

5



--------------------------------------------------------------------------------



 



Agreement as paragraphs (g), (h) and (i) respectively.
     G. Section 2.14(h) of the Credit Agreement (after giving effect to the
amended numbering hereto) is hereby amended by replacing “2.14(e)” with
“2.14(f)”.
     H. Section 2.15(b) of the Credit Agreement is hereby amended by replacing
“2.14(e)” with “2.14(f)”.
     I. Section 6.5(a)(viii) of the Credit Agreement is hereby amended by
deleting it in its entirety and replacing it with the word “[Reserved]”.
SECTION II. CONDITIONS PRECEDENT TO EFFECTIVENESS
     This Amendment shall become effective as of the date hereof only upon the
satisfaction or waiver by the Arrangers of all of the following conditions
precedent (the date of satisfaction of such conditions being referred to herein
as the “Second Amendment Effective Date”):
     A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
Requisite Lenders.
     B. Fees. The Administrative Agent shall have received (i) for distribution
to all Lenders executing this Amendment, an upfront fee in an amount equal to
1.00% of the aggregate of such Lender’s Loans and Commitments outstanding as of
the Second Amendment Effective Date and (ii) all other fees and other amounts
due and payable on or prior to the Second Amendment Effective Date, including,
to the extent invoiced, reimbursement or other payment of all out-of-pocket
expenses required to be reimbursed or paid by Company hereunder or any other
Credit Document. All such fees shall be non-refundable.
     C. Necessary Consents. Each Credit Party shall have obtained all material
consents necessary in connection with the transactions contemplated by this
Amendment.
     D. Other Documents. On or before the Second Amendment Effective Date, the
Arrangers shall have received such other documents, information or agreements
regarding Credit Parties as the Arrangers may reasonably request.
SECTION III. REPRESENTATIONS AND WARRANTIES
     A. Corporate Power and Authority. Each Credit Party, which is party hereto,
has all requisite power and authority to enter into this Amendment and to carry
out the transactions contemplated by, and perform its obligations under, the
Credit Agreement as amended by this Amendment (the “Amended Agreement”) and the
other Credit Documents.
     B. Authorization of Agreements. The execution and delivery of this
Amendment and the performance of the Amended Agreement and the other Credit
Documents have been duly authorized by all necessary action on the part of each
Credit Party that is a party thereto.
     C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit

6



--------------------------------------------------------------------------------



 



Documents do not and will not (i) violate (A) any material provision of any law,
statute, rule or regulation, or of the certificate or articles of incorporation
or partnership agreement, other constitutive documents or by-laws of Holdings,
Company or any Credit Party or (B) any applicable order of any court or any
rule, regulation or order of any Governmental Authority, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Credit
Party, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section III.C., individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect, (iii) except as
permitted under the Amended Agreement, result in or require the creation or
imposition of any Lien upon any of the properties or assets of each Credit Party
(other than any Liens created under any of the Credit Documents in favor of
Collateral Agent on behalf of Lenders), or (iv) require any approval of
stockholders or partners or any approval or consent of any Person under any
Contractual Obligation of each Credit Party, except for such approvals or
consents which will be obtained on or before the Second Amendment Effective Date
and except for any such approvals or consents the failure of which to obtain
will not have a Material Adverse Effect.
     D. Binding Obligation. This Amendment has been duly executed and delivered
by each of the Credit Parties party to the Amended Agreement and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).
     E. Governmental Consents. No action, consent or approval of, registration
or filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by Company and Holdings of the Amended
Agreement and the other Credit Documents, except for such actions, consents and
approvals the failure to obtain or make which could not reasonably be expected
to result in a Material Adverse Effect or which have been obtained and are in
full force and effect.
     F. Incorporation of Representations and Warranties From Credit Documents.
The representations and warranties contained in Section 4 of the Amended
Agreement are and will be true and correct in all material respects on and as of
the Second Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.
     G. Absence of Default. No event has occurred and is continuing or will
result from the consummation of the transactions contemplated by this Amendment
that would constitute an Event of Default or a Default.

7



--------------------------------------------------------------------------------



 



SECTION IV. ACKNOWLEDGMENT AND CONSENT
     A. Lender Acknowledgment. The Lenders acknowledge that Consolidated
Adjusted EBITDA as set forth in certain previous Compliance Certificates
delivered pursuant to Section 5.1(d) of the Credit Agreement was not calculated
correctly as a result of the treatment of phantom stock payments.
     B. Credit Support Party Acknowledgment.
          Each Domestic Subsidiary and Holdings are referred to herein as a
“Credit Support Party” and collectively as the “Credit Support Parties”, and the
Credit Documents to which they are a party are collectively referred to herein
as the “Credit Support Documents”.
          Each Credit Support Party hereby acknowledges that it has reviewed the
terms and provisions of the Credit Agreement and this Amendment and consents to
the amendment of the Credit Agreement effected pursuant to this Amendment. Each
Credit Support Party hereby confirms that each Credit Support Document to which
it is a party or otherwise bound and all Collateral encumbered thereby will
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the Credit Support Documents the payment and
performance of all “Obligations” under each of the Credit Support Documents to
which it is a party (in each case as such terms are defined in the applicable
Credit Support Document).
          Each Credit Support Party acknowledges and agrees that any of the
Credit Support Documents to which it is a party or otherwise bound shall
continue in full force and effect and that all of its obligations thereunder
shall be valid and enforceable and shall not be impaired or limited (except as
expressly provided herein) by the execution or effectiveness of this Amendment.
Each Credit Support Party represents and warrants that all representations and
warranties contained in the Amended Agreement and the Credit Support Documents
to which it is a party or otherwise bound are true and correct in all material
respects on and as of the Second Amendment Effective Date to the same extent as
though made on and as of that date, except to the extent such representations
and warranties specifically relate to an earlier date, in which case they were
true and correct in all material respects on and as of such earlier date.
          Each Credit Support Party acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Credit Support Party is not required by the terms of the Credit Agreement
or any other Credit Support Document to consent to the amendments to the Credit
Agreement effected pursuant to this Amendment and (ii) nothing in the Credit
Agreement, this Amendment or any other Credit Support Document shall be deemed
to require the consent of such Credit Support Party to any future amendments to
the Credit Agreement.
SECTION V. MISCELLANEOUS
     A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
          (1) On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or
words of like import

8



--------------------------------------------------------------------------------



 



referring to the Credit Agreement, and each reference in the other Credit
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
          (2) Except as specifically amended by this Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.
          (3) The execution, delivery and performance of this Amendment shall
not constitute a waiver of any provision of, or operate as a waiver of any
right, power or remedy of any Agent or Lender under, the Credit Agreement or any
of the other Credit Documents.
     B. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.
     C. Execution. The execution, delivery and performance of this Amendment
shall not, except as expressly provided herein, constitute a waiver of any
provision of, or operate as a waiver of any right, power or remedy of any Agent
or Lender under, the Credit Agreement or any of the other Credit Documents.
     D. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
     E. APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS. THE PARTIES HEREUNDER SHALL WAIVE ANY RIGHT TO TRIAL BY
JURY.
     F. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.
[Remainder of this page intentionally left blank.]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            COFFEYVILLE RESOURCES, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE PIPELINE, INC.
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

            COFFEYVILLE REFINING & MARKETING, INC.
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

            COFFEYVILLE NITROGEN FERTILIZERS, INC.
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

 



--------------------------------------------------------------------------------



 



            COFFEYVILLE CRUDE TRANSPORTATION, INC.
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE TERMINAL, INC.
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer        CL JV HOLDINGS, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE RESOURCES PIPELINE, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer        COFFEYVILLE RESOURCES REFINING &
MARKETING, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

 



--------------------------------------------------------------------------------



 



            COFFEYVILLE RESOURCES NITROGEN FERTILIZERS, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

            COFFEYVILLE RESOURCES CRUDE TRANSPORTATION, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

            COFFEYVILLE RESOURCES TERMINAL, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

            CVR PARTNERS, LP
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer        CVR SPECIAL GP, LLC
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

 



--------------------------------------------------------------------------------



 



            CVR MERGERSUB 1, INC.
      By:   /s/ James T. Rens         Name:   James T. Rens        Title:  
Chief Financial Officer and Treasurer     

 



--------------------------------------------------------------------------------



 



            GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger and Joint Bookrunner                By:   /s/ Douglas
Tansey         Authorized Signatory             

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent, Collateral Agent, Swing Line
Lender, Funded LC Issuing Bank and Revolving Issuing
Bank and a Lender
      By:   /s/ Vanessa Gomez         Name:   Vanessa Gomez        Title:  
Director     

                  By:   /s/ Nupur Kumar         Name:   Nupur Kumar       
Title:   Associate     

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Lead Arranger and Joint Bookrunner
      By:   /s/ Dana Klein         Name:   Dana Klein        Title:   Managing
Director     



 